MEMORANDUM **
Arizona state prisoner Clinton Lee Spencer appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging that he suffered a heart attack because prison doctors were deliberately indifferent to his medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary judgment, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and we can affirm on any ground supported by the record, Serrano v. Francis, 345 F.3d 1071,1076-77 (9th Cir.2003).
Even if Spencer’s evidence showed that he was at risk of substantial injüry, or suffered an actual injury, to his heart due to improper medical care, summary judgment was proper because Spencer introduced no evidence that prison doctors deliberately denied him proper treatment. See Farmer v. Brennan, 511 U.S. 825, 837-38, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (holding that a prisoner must show that prison officials knew of and disregarded an excessive risk to the prisoner’s health).
All remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.